Citation Nr: 0509955	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  00-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral heel 
spurs.  

2.  Entitlement to an increased rating for residuals of a 
right tibia stress fracture, currently evaluated as 20 
percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
left tibia stress fracture, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to service connection for degenerative joint 
disease of the right knee as due to the service-connected 
residuals of bilateral tibial stress fractures.  

5.  Entitlement to service connection for left knee pain as 
due to the service-connected residuals of bilateral tibial 
stress fractures.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from May 1972 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  

In August 2002, the veteran and his wife testified at a 
personal hearing at the RO before the undersigned Veterans 
Law Judge.  

This case was Remanded to the RO in September 2003 for 
additional evidentiary development.  That action having been 
completed, the case is now before the Board for final 
appellate consideration.  

The issues concerning entitlement to service connection for 
right and left knee disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not show that bilateral heel 
spurs began during service or are otherwise due to an injury 
or disease incurred in service.  Nor does the medical 
evidence show that bilateral heel spurs resulted from or 
increased in disability due to a service-connected 
disability.  

2.  The evidence shows that the veteran's service-connected 
residuals of a right tibia stress fracture produce no more 
than moderate impairment.  

3.  The evidence shows that the veteran's service-connected 
residuals of a left tibia stress fracture produce no more 
than slight impairment.  


CONCLUSIONS OF LAW

1.  Bilateral heel spurs were not incurred in or aggravated 
by service.  Neither are they proximately due to or the 
result of a service-connected disability, nor were they 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2004).  

2.  The criteria for a rating in excess of 20 percent 
disabling for residuals of a right tibia stress fracture are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Code 
5262 (2004).  

3.  The criteria for a rating in excess of 10 percent 
disabling for residuals of a left tibia stress fracture are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Code 
5262 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed June 1999 and September 2000 rating 
decisions, the September 1999 and October 2000 statements of 
the case, and supplemental statements of the case dated in 
January 2000, May 2002, and January 2005 that discussed the 
pertinent evidence, and the laws and regulations related to 
claim for service connection for bilateral heel spurs and for 
increased ratings.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claims.  

In addition, in a March 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told 
that, to establish service connection, he needed evidence 
showing an injury in service, or that a disease was made 
worse during service, or an event in service caused injury or 
disease.  The RO related that the veteran also needed to 
submit evidence of a current disability.  The RO stated that 
this could be shown by medical evidence.  Lastly he was told 
that in order to substantiate his claim of service connection 
he needed to submit or identify evidence of a relationship 
between his current disability and an injury, disease, or 
event in service.  He was informed that medical records or 
medical opinions usually showed this type of evidence.  He 
was told that service connection could also be awarded on a 
presumptive basis under the law, as to certain disabilities.  
The veteran was also notified that, to establish entitlement 
to an increased rating, the evidence must show that the 
service-connected disabilities have gotten worse.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  He was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, he was told to complete, 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  The veteran was 
further informed that he could submit any additional 
information or evidence to VA, preferably within 60 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letter dated in August 2003 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claims that he might have); and Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In March 
2004, the RO provided notice to the claimant regarding what 
information and evidence is needed to substantiate his claims 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in March 2004 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was mailed to the 
appellant in January 2005.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claims, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claims, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claims.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Analysis

Service connection for heel spurs

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.

Service connection may also be established if the disability 
is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

The report of a January 1998 VA clinic visit, at which time 
the veteran was evaluated primarily for complaints of 
bilateral leg pain, also notes his complaint of left heel 
pain and the examiner reported mild to moderate tenderness of 
the left plantar fascia.  A February 1998 VA orthopedic 
examiner also indicated that the left heel was quite tender 
and the veteran was unable to walk on his heels, apparently 
due to discomfort, but the examiner was unable to demonstrate 
any plantar fasciitis.  A left heel spur was diagnosed.  

The report of an April 1999 VA orthopedic compensation 
examination, however, does not mention complaints of heel 
pain or any abnormal clinical findings regarding the 
veteran's heels.  

In October 1999, Dr. C, a VA orthopedic surgeon evaluated the 
veteran for his heel complaints.  He noted that another VA 
physician had confirmed bilateral heel spur syndrome and that 
the heel spurs had been confirmed on x-ray.  Dr. C's 
impression was of 

chronic soft tissue pain of [unknown] 
etiology, more probable than not directly 
related to his history of shin splints, 
stress reactions tibiae both legs, and 
stress [fractures of] both tibiae, 
confirmed by x-ray reports and review of 
medical records today; also related to 
heel spurs and plantar fasciitis both 
feet.  

A VA examiner in May 2000 noted that the pain in the 
veteran's left heel had improved significantly with his 
wearing bilateral orthotics, but the constant pain in his 
right heel remained.  

An August 2001 examiner noted the veteran's report that Dr. C 
had told him that his bilateral stress fractures were the 
cause of his bilateral heel spurs.  She stated that she 
believed that the veteran had misunderstood Dr. C's October 
1999 comment.  The examiner indicated that it was her belief 
that Dr. C meant only that he had chronic soft tissue pain of 
unknown etiology.  In October 2001, that examiner wrote that 
she had consulted with another physician and that the 
veteran's bilateral heel spurs and plantar fasciitis were not 
due to a history of bilateral fractures of the tibias.  

At the August 2002 hearing, the veteran's wife testified that 
Dr. C had said "that more likely than not the heel spurs are 
a direct result of the shin splints and stress fractures as a 
result of how he has had to walk."  

In July 2004, another examiner carefully reviewed the 
veteran's treatment records and set forth the veteran's 
current complaints and clinical findings.  She stated that 
the veteran's bilateral heel spurs were not related to the 
service-connected stress fractures.  She further indicated 
that she had reviewed the case with Dr. C, who agreed with 
that impression.  In December 2004, the examiner again 
reviewed all of the veteran's records and submitted an 
addendum to her July 2004 statement.  She reiterated her 
earlier opinion, with which Dr. C agreed, stating

His heel spurs and plantar fasciitis are 
not related to his [service-connected] 
shin splints and did not occur, nor were 
they aggravated by, his time in the 
military.  Record review reveals that 
there is no circumstance noted that would 
be responsible for his heel spurs.

As set forth above, there are essentially three legal 
theories under which service connection might be established 
in this case for bilateral heel spurs: Direct service 
incurrence (38 C.F.R. § 3.303), as secondary to a service-
connected disability (§ 3.310), or as aggravated by a 
service-connected disability (§ 3.310 and Allen v. Brown).  

The evidence does not show-and the veteran does not even 
contend-that his bilateral heel spurs resulted directly from 
a disease or injury incurred in service.  Therefore, service 
connection is not established on a direct service incurrence 
basis.  

Despite the veteran's and his wife's hearing testimony, the 
medical evidence also does not show that his heel spurs are 
proximately due to or the result of his service-connected 
residuals of tibia stress fractures.  While Dr. C's 1999 
statement was perhaps not crystal clear as to the etiology of 
the heel spurs, subsequent examiners have expressed definite 
opinions to the effect that there was no relationship between 
the heel spurs and the shin splints.  Given the ambiguity of 
Dr. C's 1999 statement, it has low probative value.  That is, 
the weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, or based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  See 
also Wood v. Derwinski, 1 Vet. App. 190 (1991) (it is the 
Board's duty to determine the credibility and weight of 
evidence).  

Moreover, the examiners who provided nexus statements 
subsequent to 1999 also indicated that they had consulted 
with other physicians, including Dr. C, each of whom agreed 
that there was no relationship between the service-connected 
and non-service-connected disabilities - heel spurs.  
Further, the Board believes that the medical statements that 
are of record are sufficiently definite to encompass the 
absence of any relationship between the disorders, including 
one of aggravation.  See McQueen v. West, 13 Vet. App. 237, 
242 (1999).  Additionally, at the time of the July 2004 
opinion, the examiner observed that progress notes were 
available for review, thereby providing a fuller and more up-
to-date foundation on which to base on opinion compared to 
1999.  Accordingly, that opinion, which did not relate heel 
spurs to service-connected disability in any way, is of high 
probative value.  See Owens v. Brown, 7 Vet. App. 429 (1995) 
(the Board is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so).  
Therefore, the Board concludes that service connection is not 
established on a secondary basis, either as proximately due 
to or as aggravated by a service-connected disability.  In 
sum, service connection must be denied for bilateral heel 
spurs  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Increased ratings for residuals of bilateral stress fractures

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The rating schedule does not specifically provide criteria 
for rating residuals of tibial stress fractures.  In such 
situations, it is permissible to evaluate the veteran's 
service-connected disorder under the provisions of the 
schedule which pertain to a closely-related disease or injury 
which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. 
§ 4.20.  We conclude that the veteran's residuals of tibial 
stress fractures are most closely analogous to impairment of 
the tibia and fibula, under Code 5262, as both evaluate 
general impairment of the tibia.

For malunion of the tibia or fibula, marked knee or ankle 
disability warrants a 30 percent rating.  A 20 percent 
evaluation is appropriate for moderate knee or ankle 
disability.  When there is slight knee or ankle disability, a 
10 percent rating is for assignment.  Code 5262.  

The records show that service connection has been in effect 
for residuals of a right and left tibial stress fractures 
since the veteran's separation from service in 1974.  A zero 
percent rating was in effect for each leg until 1992, when a 
20 percent rating was assigned, based on medical evidence 
showing complaints of pain and tenderness and a finding of 
muscle loss in the right calf, and a 10 percent rating was 
assigned, based on medical evidence showing complaints of 
pain and tenderness in the left lower leg, but with no 
clinical evidence of anatomical damage, functional 
impairment, disuse, or abnormal movement.  

A neurological consult was obtained in August 1998 because of 
the veteran's complaint of leg pain that would come on with 
exertion; his legs would throb and become weak.  Rest would 
partially alleviate the pain.  It was noted that he had 
reportedly had polio at age 5.  The examiner initially 
questioned whether the veteran's symptoms represented 
manifestations of post-polio syndrome.  He had to give up his 
job working with electronic air cleaners because it became 
too painful to ascend and descend ladders.  The examiner 
noted that electromyography in February 1998 did not reflect 
any radiculopathy, peripheral neuropathy, or lower motor 
neuron signs.  It was reportedly unequivocally normal.  
Subsequent to that test, the veteran stated that he developed 
paresthesias on the right side.  The only abnormal complaint 
the examiner could elicit, however, was a sense of decreased 
feeling on the soles and feet, especially in the morning.  On 
examination, the extensor digitorum brevis muscle was present 
bilaterally.  

The examiner indicated that, although there was some thinning 
of his lower forelegs, he would not call it atrophy.  There 
was no fasciculation or weakness.  Reflexes were brisk in 
both legs, without clonus or up-going toes.  There was some 
hypesthesia within the distribution of the right lateral 
femoral cutaneous nerve, but the sensory examination was 
otherwise normal.  Straight leg raise testing, both supine 
and sitting, consistently produced calf, leg, and foot pain.  
The examiner's impression was of suspected spinal stenosis 
with cord claudication and right lateral meralgia 
paresthetica.  The records indicate that a lumbar spine MRI 
in September 1998 was unremarkable.  

A VA compensation examination was conducted in April 1999.  
That examiner stated that the July 1998 examiner's testing 
and examination were not consistent with chronic stress 
fractures.  The examination was reportedly essentially 
normal, except for the veteran's complaint of tenderness to 
palpation along the gastrocnemius and calf muscles, as well 
as along the Achilles tendon and heels.  He did not complain 
of any pain along the anterior tibias.  There was no visible 
deformity or atrophy.  The examiner commented that a review 
of the records of the neurologist who had seen the veteran 
recently and Dr. C consistently showed no clinical history or 
examination findings consistent with either chronic stress 
fractures or periostitis (shin splints).  It was the 
examiner's opinion that the veteran had unexplained lower 
extremity pain, unrelated to the previous stress fractures 
and it appeared that that was the opinion of the neurologist 
and Dr. C, as well.  

In October 1999, Dr. C wrote that the veteran's chronic soft 
tissue pain was of unknown etiology, but was more probable 
than not directly related to his history of shin splints, 
stress reactions tibiae both legs, and stress fractures of 
both tibiae.  

A July 2000 clinic note by Dr. C reflected his concern 
regarding post-polio syndrome and recurrent leg pain and also 
indicated that the veteran was experiencing increasingly 
symptomatic heel spurs.  

The veteran underwent a VA compensation examination in 
October 2001 to evaluate his service-connected stress 
fracture disabilities.  He complained of bilateral medial 
calf pain, but denied any tibial pain.  The examiner briefly 
noted the veteran's history as previously reported.  On 
examination, her report states that there was obvious atrophy 
of the right calf, verified by several measurements.  There 
was no tenderness to palpation of either tibia.  No abnormal 
clinical findings were recorded regarding either knee.  The 
examiner's assessment was of bilateral calf pain, atrophy of 
the calves and thighs, and weakness and cramps secondary to 
post-polio syndrome "NOT stress [fractures].  Neither exam 
nor history are consistent with tibial stress fractures."  
(Emphasis in original.)  

VA clinic records, dated from July 2000 to October 2004, 
reflect occasional visits for complaints of pain and numbness 
in the veteran's legs, particularly the right leg.  Each of 
the examiners attributed the pain to post-polio syndrome.  
The reports also note the presence of a Baker's cyst behind 
his right knee.  Examinations of his knees was otherwise 
normal.  

A detailed clinic note dated in July 2004 states that the 
veteran's current leg complaints consisted of pain in his 
calves all the time and leg cramps.  The leg cramps 
reportedly would often hurt when the veteran walked a block 
or more, after which he would also note fatigability and 
decreased endurance, and he would experience weakness in his 
legs when they would cramp.  He reported that, when he wasn't 
experiencing cramping, his calves would be stiff.  Swelling 
would occur only rarely, if he overworked his legs.  The 
veteran also indicated that he would experience some symptoms 
at rest, especially at night.  He stated that he also had a 
Baker's cyst behind his right knee, and felt that he had one 
behind his left knee as well, and that the cysts would hurt 
when the cramps set in.  He reported that he would take 
muscle relaxants, ibuprofen, and Vicodin, up to four times a 
day.  On examination, the veteran's gait was described as 
normal.  The examiner did not appreciate any muscle tightness 
or spasm in the calves.  There was no true leg muscle 
atrophy-he had good quadriceps tone and calf bulk.  There 
was full range of motion of the ankles, although the veteran 
did describe increased pain with dorsiflexion of the ankles.  
With palpation of the calves, as well as on palpation over 
the anterior portion of the tibias, he had an exaggerated 
pain response, except that, directly over the tibia, he did 
not complain of pain-it was more to the medial or lateral 
sides.  The examiner did not appreciate any lower extremity 
edema.  The arches of both feet were normal.  The veteran was 
tender to palpation over the plantar surface of both heels, 
left more than right, and there was also some tenderness over 
the posterior portion of both arches.  Range of motion of all 
toes was normal.  The examiner's impression included chronic 
soft tissue pain, presumably related to the service-connected 
stress fractures and polio as a child.  The examiner 
commented that the veteran's leg cramp complaints were not 
related to the service-connected stress fractures, but could 
be contributing to his chronic soft tissue pain.  A bone scan 
was ordered in order to assess the state of the stress 
fractures.  

A VA bone scan dated in August 2004 revealed no evidence of 
stress fractures or shin splints.  

In December 2004, the examiner submitted an addendum to the 
July 2004 report, completed after a full review of the 
veteran's claims file and consultation with Dr. C.  The 
addendum focused on the lack of a relationship between the 
veteran's heel spurs and plantar fasciitis and his service-
connected shin splints and did not really address impairment 
due to the stress fractures themselves.  

At a personal hearing at the RO before the undersigned 
Veterans Law Judge in August 2002, the veteran and his wife 
described his current complaints, claimed as due to his 
service-connected stress fractures, essentially as set forth 
by the July 2004 examiner.  

In this case, the record clearly shows that the veteran's leg 
complaints since 1998 have centered on calf pain and 
stiffness, particularly on exercise, although he has also had 
some other soft tissue pain, as well.  The veteran's treating 
physician, Dr. C, as well as other examiners, have 
consistently indicated that the majority of the veteran's 
symptoms and clinical findings were unrelated to his service-
connected stress fractures or shin splints.  For example, the 
October 2001 VA examiner and other VA examiners in the clinic 
records indicated that the bilateral calf pain was secondary 
to nonservice-related post-polio syndrome rather than 
service-connected disability.  38 C.F.R. § 4.14 (2004) (the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation...is to be avoided).  

Other significant evidence that does not tend to support the 
veteran's claim includes the findings on VA examinations in 
1998 and 1999.  In April 1999, the examiner stated that the 
veteran's symptoms in 1998 and 1999 were inconsistent with 
chronic disability from his service-connected leg disorder.  
However, in favor of the veteran's claim, the most recent VA 
examiner also attributed at least some of the veteran's 
"soft tissue pain" to the service-connected disabilities.  
No examiner has noted the presence of any knee or ankle 
impairment that was due to the service-connected 
disabilities, although the most recent VA examiner did note 
some pain on dorsiflexion of the ankles without specifically 
attributing that pain to the service-connected stress 
fracture disabilities.  

Nevertheless, the July 2004 examiner also assessed that the 
reported pain response was exaggerated both on palpation of 
the calf muscles and over the anterior portion of both 
tibiae.  Although under certain circumstances painful motion 
may be a basis to determine that an increased rating may be 
justified, a little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40 (2004).  In addition to the 
examiner's assessment in 2004 of an exaggerated response, the 
examiner further pointed out that physical examination 
disclosed no indicia of chronic pain, including atrophy (the 
legs are not truly atrophied).  Otherwise, the examiner 
specified that the veteran had good quad tone as well as calf 
bulk; severe muscle tightness or spasm were not appreciated -
-- further objective indicators that were lacking.  Finally, 
the examiner ordered a bone scan in order to detect the state 
of the service-connected disability.  The bone scan showed no 
evidence of stress fracture or shin splints - another 
objective indicator that did not support chronic disability 
from service-connected disability, including due to pain.  
Consequently, the overall effect of the pain attributed to 
service-connected disability appears to be minor, to include 
when compared to his calf complaints related to nonservice-
related disorders.  

In the absence of evidence of any significant impairment 
during the past several years attributable to the service-
connected stress fracture residuals, other than, apparently, 
a minor amount of soft tissue pain, the Board finds that the 
available evidence indicates no more than a 20 percent rating 
currently in effect for residuals of the right leg stress 
fracture and a 10 percent rating in effect for residuals of 
the left leg stress fracture is warranted.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

Service connection for bilateral heel spurs is denied.  

An increased rating for residuals of a right tibia stress 
fracture, currently evaluated as 20 percent disabling, is 
denied.  

An increased rating for residuals of a left tibia stress 
fracture, currently evaluated as 10 percent disabling, is 
denied.  


REMAND

A rating decision in October 2004 denied entitlement to 
service connection for degenerative joint disease of the 
right knee and for left knee pain, each as due to the 
service-connected residuals of bilateral tibial stress 
fractures.  Later in October 2004, the RO received a 
statement from the veteran in which he specifically disagreed 
with that decision.  The record does not reflect that the 
veteran has been furnished a statement of the case as to 
those issues.  Therefore, a Remand is required to cure this 
procedural defect.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, this case is REMANDED to the RO for the 
following additional action:  

The RO should furnish the appellant with 
a statement of the case regarding the 
issues concerning service connection for 
right and left knee disorders as due to 
the service-connected residuals of 
bilateral tibial stress fractures.  If a 
timely substantive appeal is received 
regarding those issues, the RO should 
certify those issues for appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the appellant 
with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


